PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim *67and the respondent’s Amended Answer.
The claimant seeks payment $81,507.07 for maintenance services, gasoline, and signs provided to the respondent. In support of its claim, the claimant submitted invoices for the services, gasoline, and signs with its Notice of Claim. The invoices for the services and materials were not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. In its Amended Answer, the respondent admits the validity of the claim in the amount of $19,642.49 as satisfaction for the claim. The respondent also informed the Court that the Division of Natural Resources is responsible for $19,389.28 of the claim, and the Division of Tourism is responsible for $253.21 of the claim.
In view of the foregoing, the Court makes an award to the claimant in the amount of $19,642,49.
Award of $19,642.49.